          Case 4:20-cv-00942-JM Document 22 Filed 03/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

BILLY RAY JOHNSON                                                                PLAINTIFF

V.                            CASE NO. 4:20-CV-942-JM-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                                  DEFENDANT

                                           ORDER

       The Court has carefully reviewed the Recommended Disposition for dismissal filed by

Magistrate Judge Beth Deere. Mr. Johnson has not filed objections to the Recommendation.

After careful consideration, this Court adopts the Recommendation as its own.

       Billy Ray Johnson’s complaint (Doc. No. 1) is DISMISSED, WITHOUT PREJUDICE.

       SO ORDERED this 17th day of March, 2021.


                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
